DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasugi et al. (US 2018/0337682).

	Regarding claim 1
	Takasugi et al. shows the gate driving circuit comprising: first to mth stage circuits where m is a positive number, each of the first to mth stage circuits (see for example Figs. 1, 4, 5 and 7A-7I and para. 0025-0031) including: a logic circuit portion configured to control a voltage of each of a first control node and a second control node (see for example Figs. 4, 5 and 7A-7I); a node boosting circuit configured to boost the voltage of each of the control nodes in accordance with boosting shift clock signals (see for example para. 0051-0053, 0066-0068 and 0075-0078); a scan output circuit configured to output each of first to ith scan shift clock signals as first to ith scan signals in response to the boosting voltage of the first control node, where i is a natural number of 3 or more (see for example para. 0031-0035, 0066-0068 and 0075-0077); and a carry output circuit configured to output carry shift clock signals as carry signals in response to the boosting voltage of the first control node (see for example 0026-0035, 0043-0045, 0058-0063, 0066-0067 and 0075-0078).  

	Regarding claim 2
	Takasugi et al. further shows, wherein a boosting maximum voltage of the control node based on the boosting shift clock signals is higher than a maximum voltage of the scan shift clock signals or a maximum voltage of the carry shift clock signals (taken to 

	Regarding claim 3
	Takasugi et al. further shows, wherein a voltage swing width of the boosting shift clock signals is greater than a voltage swing width of the carry shift clock signals (see for example para. 0035 and claims 11 and 22).  


	Regarding claim 6
	Takasugi et al. further shows, wherein: the carry shift clock signal is swung between the first high voltage and the first low voltage, the boosting shift clock signal is swung between the second high voltage and the second low voltage, and the second high voltage of the boosting shift clock signal is higher than the first high voltage of the carry shift clock signal (see for example para. 0035).  

	Regarding claim 7
	Takasugi et al. further shows, wherein the node boosting circuit includes: a boosting pull-up thin film transistor configured to receive the boosting shift clock signal, switched in accordance with the voltage of the first control node (see for example para. 0051-0053, 0067 and 0076); a boosting pull-down thin film transistor connected to a source electrode of the boosting pull-up thin film transistor and switched in accordance with the voltage of the second control node (see for example para. 0051-0054, 0067 and 0076); and a capacitor (Cst2) embodied between a gate electrode and the source 
	
	Regarding claim 15
	Takasugi et al. further shows, wherein: each of the first to mth stage circuits sequentially outputs the scan signal and the carry signal at a vertical active period of each frame period, and any one of the first to mth stage circuits outputs the scan signal at a vertical blank period of each frame period (see for example the abstract, para. 0031, 0041 and 0043-0046).  

	Regarding claim 16 and 17
	Takasugi et al. further shows, the display apparatus comprising (see for example Fig. 8): a display panel (100) including a plurality of data lines (see for example para. 0107), a plurality of gate lines crossing the plurality of data lines (see for example para. 107), and a plurality of subpixels connected to their adjacent data and gate lines (see for example para. 0107-0109); a gate driving circuit potion including first to mth stage circuits outputting scan signals corresponding to a given order of a unit of i number of gate lines of the plurality of gate lines (see for example Figs. 1 and 8 and para. 0107-0118); 85Attorney Docket No.: 5706-0485PUS1 a data driving circuit portion connected to each of the plurality of data lines (see for example Figs.1 and 8 and para. 0107-0118); and a timing controller (110) configured to control a driving timing of each of the gate driving circuit portion and the data driving circuit portion, wherein the gate driving circuit portion includes the gate driving circuit of claim 1 (see for example Fig. 1 and 8 and para. 0107-0118).  

	


Allowable Subject Matter

Claims 4, 5, 8-14 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 5, 8-14 and 18-23
The prior art of record taken alone or in combination does not teach or suggest the gate driving circuit as recited in claim 1, having the further limitations as set forth in claims 4, 5, 8-14 and 18-23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ki et al. (US 2010/0134399) and Kim et al. (US 8,830,156), both show a gate driving circuit having plural stage circuits, node boosting circuit, scan output and carry output.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687